Citation Nr: 0320144	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  00-19 221	)	DATE
	)
	)

On certification from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the cervical spine.

2.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the low back.

3.  Entitlement to an initial compensable evaluation for 
degenerative changes of the left elbow.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel

INTRODUCTION

The veteran served on active duty from July 1979 to March 
1999.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from the April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's degenerative joint disease of the cervical 
spine is productive of no more than slight limitation of 
motion.

3.  The veteran's degenerative joint disease of the low back 
is productive of no more than slight limitation of motion.

4.  The veteran's degenerative changes of the left elbow are 
manifested by subjective complaints of pain, with no 
limitation of motion, motor or neurological deficit, or other 
objective finding of abnormality.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the cervical spine have not 
been met.  38 U.S.C.A. § 1155, 5103A (West Supp. 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.1-4.14, 4.71a, 
Diagnostic Code 5290 (2002).

2.  The criteria for an evaluation in excess of 10 percent 
for degenerative joint disease of the low back have not been 
met.  38 U.S.C.A. § 1155, 5103A (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), 4.1-4.14, 4.71a, 
Diagnostic Code 5292 (2002).

3.  The criteria for a compensable evaluation for 
degenerative changes of the left elbow have not been met.  38 
U.S.C.A. § 1155, 5103A (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), 4.1-4.14, 4.71a, Diagnostic Code 
5213 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claims by 
means of the April 1999 rating decision, the June 2000 
Statement of the Case, and the May 2003 Supplemental 
Statement of the Case.

In the rating decision, the veteran was informed of the basis 
for the denial of his claims and of the type of evidence that 
he needed to submit to substantiate his claims.  In the 
Statement of the Case, the RO notified the veteran of all 
regulations pertinent to his claims, informed him of the 
reasons for the denials, and provided him with additional 
opportunity to present evidence and argument in support of 
his claims.  In addition, the RO specifically advised the 
veteran of the provisions of the VCAA in letters dated March 
2001 and November 2002.  In the Supplemental Statement of the 
Case, the RO also informed the veteran of the revised rating 
criteria for intervertebral disc syndrome and applied the 
revised criteria to his claim.  Therefore, the Board finds 
that the rating decision, Statement of the Case, Supplemental 
Statement of the Case, and related letters provided to the 
veteran satisfy the notice requirements of 38 U.S.C.A. § 5103 
of the new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO afforded 
the veteran several VA examinations and considered statements 
from an Army physician and a co-worker.  The veteran has not 
identified any private treatment of his service-connected 
disabilities and he did not request a personal hearing.  
Accordingly, the Board finds that no further action is 
necessary to comply with the duty to assist provisions of the 
VCAA.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civilian occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate Diagnostic Codes identify 
various disabilities.  When the assignment of an initial 
rating award is at issue, VA must consider all evidence of 
the veteran's disability as is necessary to evaluate the 
severity from the effective date of service connection 
through the present. It is not only the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).
 
The evaluation of the same disability under various diagnoses 
is to be avoided.  Disabilities from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14.

When assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. 
§ 4.40.  The factors of disability reside in reductions of 
their normal excursion of movement in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45.  With any form 
of arthritis, it is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59.

I.	Cervical Spine

The RO granted service connection for degenerative joint 
disease of the cervical spine in the April 1999 rating 
decision and assigned a 10 percent disability evaluation 
effective from April 1999.  The veteran disagreed with this 
initial evaluation.

At a December 1998 VA examination, the veteran reported neck 
pain.  Upon examination, there was decreased range of 
strength and tenderness to palpation.  Range of motion was 
measured as 9 degrees of flexion, 11 degrees of extension, 8 
degrees of lateral flexion, and 14 degrees of rotation.  
Neurological evaluation was negative.  The x-ray report found 
50 percent narrowing of the C5-C6 disc space with associated 
subchondral sclerosis to the endplates and mild anterior 
posterior spurring.  The veteran was assessed with moderately 
severe discodegenerative changes at C5-C6.

At a May 2000 VA examination, the veteran reported 
intermittent stiffness with occasional numbness of the 
cervical spine.  He used no medication and performed range of 
motion exercises to alleviate the stiffness.  He occasionally 
had a sudden pain of the neck when he turned it quickly.  
Objectively, the cervical spine exhibited a full and painless 
range of motion.  Musculature, shoulder shrug, and deep 
tendon reflexes were normal.  The x-ray report showed 
narrowing of the C5-C6 disc joint, unchanged from previous 
study.  The veteran was diagnosed with degenerative disc 
disease C5-C6, otherwise normal examination.

In February 2003, the veteran underwent an orthopedic 
examination in Germany.  The physician reviewed the case 
history, interviewed the veteran, and performed physical and 
radiological examinations.  The veteran complained of 
increasing neck pain since 1996.  He had undergone 
physiotherapy for the neck pain and used prescription 
medication.  These treatments had not alleviated the pain.  
The veteran had recurring neck pain that radiated into the 
left arm every 2 to 3 days.  

Evaluation of the cervical spine found end-range pain in 
rotation and lateral inclination.  There was no distraction 
or compression pain.  Occipital groove and paravertebral 
musculature were not painful to pressure.  Shoulders and 
shoulder girdle musculature were symmetrical.  Sensory and 
neurological evaluations of the upper extremities were 
normal.  The radiology report showed extensor malposition, 
ponticulus posterior at C1, spondylophyte formation at C5-C6 
and C6-C7, with obvious reduction in height and sclerosis of 
vertebrae endplates, and obvious retrospondylosis, especially 
at C5-C6.  The MRI revealed absolute degenerative spinal 
stenosis at C5-C6 on the basis of very advanced disc 
degeneration with spondylosis deformans and 
retrospondylophyte changes.  Severe osseous neuroforamen 
stenosis was present on both sides at C5-C6, and slight disc 
degeneration was present at C6-C7.  The veteran was diagnosed 
with chronic cervical spine syndrome with absolute, 
degenerative spinal stenosis at C5-C6 with radicular symptoms 
C5-C6 left.

The veteran's degenerative joint disease of the cervical 
spine has been assigned a 10 percent schedular evaluation 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).  
Under Diagnostic Code 5010, traumatic arthritis is to be 
rated as degenerative arthritis.  Degenerative arthritis, in 
turn, is rated on the basis of limitation of motion under the 
appropriate Diagnostic Code for the specific joint involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of 
motion of the cervical spine is evaluated under Diagnostic 
Code 5290.  Slight limitation of motion of the cervical spine 
is assigned a 10 percent evaluation.  Moderate limitation of 
motion of the cervical spine warrants assignment of a 20 
percent evaluation, and a 30 percent evaluation is 
contemplated for severe limitation of motion of the cervical 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5290.

Applying the above criteria to the facts of this case, the 
Board finds that a preponderance of the evidence is against 
an evaluation in excess of 10 percent for degenerative joint 
disease of the cervical spine.  The medical evidence of 
record shows an essentially full range of motion of the neck, 
limited slightly by pain.  The Board has also considered the 
application of alternative Diagnostic Codes.  However, the 
veteran's cervical spine disability is not characterized by 
vertebral fracture or ankylosis.  See Diagnostic Codes 5285, 
5287.  

In addition, considering the veteran's disability as 
intervertebral disc syndrome pursuant to Diagnostic Code 5293 
would not yield a higher rating.  Under this Diagnostic Code, 
intervertebral disc syndrome is rated at 10 percent when it 
is mild, and 20 percent when it is moderate with recurring 
attacks.  For an increased evaluation to 40 percent, it must 
be severe, with recurring attacks, with intermittent relief.  

During the course of this appeal, regulations amending 
Diagnostic Code 5293 became effective on September 23, 2002.  
See 67 Fed. Reg. 54,345-49 (August 22, 2000).  Under the 
amended schedular criteria, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least four weeks, but 
less than six weeks during the past 12 months, a 40 percent 
evaluation is warranted.  With incapacitating episodes having 
a total duration of at least two weeks, but less than four 
weeks during the past 12 months, a 20 evaluation is 
warranted.

The Board finds that the application of Diagnostic Code 5293 
would not afford the veteran a higher evaluation.  The 
examinations of record contain minimal findings of 
neurological symptomatology, and there is no evidence that 
the veteran's cervical spine disability results in 
incapacitating episodes.  Finally, the Board has considered 
functional loss caused by pain, weakened movement, and flare-
ups.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  However, 
the Board finds that the 10 percent disability evaluation 
adequately compensates for the veteran's degree of functional 
impairment and that the currently assigned evaluation most 
closely approximates the veteran's overall disability 
picture.  As the Board can identify no basis to assign a 
higher evaluation, the appeal is denied.  

II.	Low Back

The RO granted service connection for degenerative joint 
disease of the low back in the April 1999 rating decision and 
assigned a 10 percent disability evaluation effective from 
April 1999.  The veteran disagreed with this initial 
evaluation.

At a December 1998 VA examination, the veteran reported 
chronic low back pain, with the most recent exacerbation four 
months ago.  During a flare-up, he needed to sit in a chair 
or lie on the floor, and he could not easily get out of bed.  
Objectively, tenderness was present in the mid lower back 
area.  There was decreased range of motion of 35 degrees of 
flexion, 15 degrees of extension, 15 degrees of lateral 
flexion, and 17 degrees of rotation.  The neurological 
evaluation was negative.  The x-ray report found a tiny 
amount of narrowing of the L5-S1 disc space with several 
millimeters of retrolisthesis.  The veteran was assessed with 
retrolisthesis of L5 on S1 with associated minimal posterior 
disc space narrowing.

At a May 2000 VA examination, the veteran reported low back 
pain when he did sit-ups, in the morning, and after sitting 
for a prolonged time.  He used no medication and flare-ups 
were described as occasional and of brief duration.  The 
veteran walked and stretched his back to relieve the pain.  
Upon examination, there was no evidence of painful or limited 
motion, spasm, weakness, tenderness, postural abnormality, or 
fixed deformity.  Muscles and reflexes were normal.  The x-
ray report showed minimal retrolisthesis of L5 on S1, 
unchanged since previous study.  The veteran was assessed 
with lumbosacral spine on and off strain; normal examination.

At the February 2003 VA examination, the veteran reported 
recurring lumbar spine pain characterized by stiffness and 
restricted movement.  The pain did not radiate and there was 
no numbness in the lower extremities.  The lumbar spine pain 
occurred chiefly with strain.  The veteran had undergone 
physiotherapy for the neck pain and used prescription 
medication.  These treatments had not alleviated the pain.  
Upon examination, the veteran used no orthopedic aids and 
gait was normal.  He was able to squat, as well as heel and 
toe walk.  He exhibited some pain when arising from the 
squat, but without insufficiency signs or support reaction.  
He could bend forward to within 40 centimeters of the floor 
before he felt pain.  

Evaluation of the lumbar spine found no significant 
paralumbar muscle hardening, no local pain with percussion, 
and no interspinal or paravertebral pressure pain.  Range of 
motion was measured as 30 degrees of lateral inclination, and 
40 degrees of rotation, with reclination pain at 20 degrees 
and inclination pain at 50 degrees.  The veteran could sit on 
the floor with legs stretched forward and lay prone on the 
examination table without pain.  Neurological evaluation of 
the lower extremities was negative.  The radiology report of 
the lumbar spine found physiological lumbar spine lordosis 
with 5 segment lumbar spine structure, initial spondylosis on 
the upper edge of lumbar vertebrae 3 and 4, and height 
reduction at L5-S1 on sacrum arcuatum.  The MRI of the lumbar 
spine identified signal reduction and bulges into the median 
level of L5-S1, protruding against the anterior lateral 
ligament.  The veteran was diagnosed with chronic recurring 
lumbar spine syndrome with incipient disc degeneration at L5-
S1.

The veteran's degenerative joint disease of the low back has 
been assigned a 10 percent schedular evaluation pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  As explained 
above, degenerative arthritis is rated on the basis of 
limitation of motion under the appropriate Diagnostic Code 
for the specific joint involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Limitation of motion of the lumbar 
spine is evaluated under Diagnostic Code 5292.  Slight 
limitation of motion of the lumbar spine is assigned a 10 
percent evaluation.  Moderate limitation of motion of the 
lumbar spine warrants assignment of a 20 percent evaluation, 
and a 40 percent evaluation is contemplated for severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

Applying the above criteria to the facts of this case, the 
Board finds that a preponderance of the evidence is against 
an evaluation in excess of 10 percent for degenerative joint 
disease of the lumbar spine.  The medical evidence of record 
shows no more than a slight limitation of motion of the 
lumbar spine.  The Board has also considered the application 
of alternative Diagnostic Codes.  However, the veteran's 
lumbar spine disability is not characterized by vertebral 
fracture or ankylosis.  See Diagnostic Codes 5285, 52897.  

In addition, evaluation of the veteran's lumbar spine 
disability as intervertebral disc syndrome pursuant to 
Diagnostic Code 5293 would afford the veteran no higher 
evaluation.  In this regard, the examinations are essentially 
negative for any neurological symptomatology, and there is no 
evidence that the lumbar spine disability results in 
incapacitating episodes.  Finally, the Board has considered 
functional loss caused by pain, weakened movement, and flare-
ups.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  However, 
the Board finds that the 10 percent disability evaluation 
adequately compensates for the veteran's degree of functional 
impairment and that the currently assigned evaluation most 
closely approximates the veteran's overall disability 
picture.  As the Board can identify no basis to assign a 
higher evaluation, the appeal is denied.  

III.	Left Elbow

The RO granted service connection for degenerative changes of 
the left elbow in the April 1999 rating decision and assigned 
a noncompensable disability evaluation effective from April 
1999.  The veteran disagreed with this initial evaluation.

At a December 1998 VA examination, the veteran reported that 
he was left hand dominant and that he had a bone spur of the 
left elbow.  Objectively, a bony deformity was present.  
Range of motion was documented as flexion to 145 degrees, 
supination to 85 degrees, and pronation to 80 degrees.  There 
was no sign of circulatory disturbance and the neurological 
evaluation was negative.  The x-ray report found a prominent 
hypertrophic spur of the ulnar olecranon, extensor cortex, 
and a tiny amount of spurring about the articular margins of 
the olecranon fossa and along the coranoid process.  The 
veteran was assessed with mild degenerative changes of the 
left elbow.

At a May 2000 VA examination, the veteran denied any problems 
with his left elbow.  Rather, he stated that he had injured 
the left forearm and had developed a dent on the proximal 
third of the left cubital bone.  The veteran also complained 
of numbness of the first three digits of the left hand.  The 
numbness occurred with prolonged typing, driving, or resting 
on the cubital bone.  Flare-ups caused mild to moderate 
numbness and were brief in duration.  The hand became tired 
during flare-ups but had no motor problems.  The veteran used 
no medication or medical treatment for his left arm.  He used 
a pillow to rest the arm, and performed exercises to relieve 
the hand. 

Objectively, the veteran exhibited a full and painless range 
of motion of the left elbow.  No tenderness, deformity, or 
swelling of the left elbow was present.  The proximal third 
of the left cubital bone had some irregularities, but no 
pain, tenderness, or dysesthesia.  Motor function of the left 
forearm, wrist, and hand was normal.  Range of motion was 
also normal for the left fingers, hand, and wrist.  Reflexes 
of the upper extremity were intact and there was no evidence 
of incoordination.  

The x-ray report of the left forearm showed an old healed 
fracture in the proximal shaft of the ulna as indicated by a 
localized cortical thickening over the dorsal aspect.  A 
small spur of the olecranon in the elbow was present, 
unchanged since previous study.  The EMG and nerve conduction 
study showed no abnormal electrical signs of the left upper 
extremity.  The veteran was diagnosed with residual 
irregularities (old healed fracture) on the proximal third of 
the left ulnar bone; off and on numbness of the first three 
digits of the left hand, not related to the ulnar side of the 
injury, EMG normal; and normal examination of the left elbow.

The associated EMG and nerve conduction study included a 
physical examination that found good motor strength, no 
muscle wasting, negative Tinel's and Phalen's signs, and 
decreased pinprick sensation at the left index finger.  An 
April 2001 letter from an Army physician stated that the 
veteran had chronic pain of his left forearm.  A March 2001 
letter from the veteran's coworker stated that he had 
observed the veteran taking breaks from typing in order to 
rest and massage his left forearm.  

At the February 2003 orthopedic examination, the veteran 
reported increasing pain of the left forearm since 1996.  The 
pain occurred at rest or with exertion and radiated to the 
wrist.  The pain occurred in episodes and was not constant.  
The left arm also tired quickly and felt numb.  Writing and 
typing led to tiredness and numbness.  Upon examination, the 
left elbow joint had no pain with pressure, and ligaments 
were stable on both sides.  Hoffmann-Tinel sign was positive 
over the ulnaris insertion.  A palpable bone edge was present 
in the proximal third on the outer edge of the ulnar.  Both 
elbows exhibited the same range of motion, recorded as 160 
degrees of flexion, 0 degrees of extension, and 90 degrees of 
pronation and supination.

Examination of the left shoulder, wrist, hand, and fingers 
was negative.  The circumference of the upper extremities was 
equal, and neurological evaluation of the upper extremities 
found equal reflexes and no sensomotor deficit.  A sonogram 
of the elbow joint revealed no abnormality, including no 
capsule swelling, joint effusion, or synovitic irritation.  
The veteran was diagnosed with condition after contusion and 
compression of proximal ulnar with palpable bone edge on 
lateral edge of proximal ulnar; however, without motor or 
neurological function deficit.

The veteran's degenerative changes of the left elbow have 
been assigned a noncompensable schedular evaluation pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5213 (2002).  Under 
this Diagnostic Code, for impairment of supination and 
pronation, limitation of supination to 30 degrees or less is 
rated at 10 percent for either the major or the major 
extremity.  For the major extremity, a 20 percent evaluation 
is assigned when the hand is fixed near the middle of the arc 
or moderate pronation, or motion is lost beyond last quarter 
of arc, the hand does not approach full pronation.  A 30 
percent evaluation is assigned when motion is lost beyond 
middle of arc or the hand is fixed in full pronation.  
38 C.F.R. § 4.71a, Diagnostic Code 5213 (2002).  

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a compensable evaluation.  The veteran has been found to have 
a full range of motion of the left upper extremity.  
Consequently, the application of alternative Diagnostic Codes 
based upon limitation of motion would not afford the veteran 
a higher evaluation.  See Diagnostic Codes 5205, 5206, 5207, 
5208.  The Board has considered functional loss caused by 
pain, weakened movement, and flare-ups.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca.  However, the Board observes 
that no motor or neurological disability of the left upper 
extremity has been identified upon examination.  In addition, 
no objective medical evidence has substantiated the veteran's 
complaints of pain.  Finally, the numbness of the fingers has 
not been attributed to the veteran's service-connected 
disability.  In the absence of any medical evidence of 
current symptomatology, a compensable evaluation must be 
denied.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2002) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2002).  The Board, as 
did the RO, finds that the evidence of record does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards.

In this regard, the Board finds that there has been no 
showing by the veteran that his service-connected 
disabilities have resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  The veteran has alleged that his service-
connected disabilities require him to take breaks while 
working.  He has submitted no documentation that these 
disabilities impair his ability to work full-time or 
adversely affect his performance.  Therefore, the Board finds 
that the veteran's level of disability is contemplated under 
the standard rating criteria.  The criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) (2002) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for degenerative joint 
disease of the cervical spine is denied.

An evaluation in excess of 10 percent for degenerative joint 
disease of the low back is denied.

A compensable evaluation for degenerative changes of the left 
elbow is denied.


		
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited agent 
to charge you a fee for representing you.


 

